UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Damari Vicens,                                                              3/10/2020

                                  Plaintiff,
                                                               1:19-cv-10743 (PGG) (SDA)
                     -against-
                                                               ORDER
 Commissioner of Social Security,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

         In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, a United

States Magistrate Judge is available to conduct all proceedings in this case, including but not

limited to any decisions on motions, any jury or nonjury trial, and/or the entry of a final judgment.

An appeal from a judgment entered by a Magistrate Judge, if any, is taken directly to the United

States Court of Appeals in the same manner as an appeal from any other judgment of this district

court.

         Exercise of jurisdiction by a Magistrate Judge is permitted only if all parties voluntarily

consent. To determine whether the parties wish to voluntarily consent, the plaintiff is directed

to transmit to defendant’s attorney on or before Tuesday, March 24, 2020, a copy of the attached

consent form bearing either (1) a signature indicating consent to the Magistrate Judge conducting

all proceedings in this matter or (2) a notation that the plaintiff does not consent.

         On or before March 31, 2020, defense counsel is directed to contact the Deputy Clerk

Katherine Lopez either by telephone, at (212) 805-0274, or by letter. Defendant’s counsel shall

inform the Deputy Clerk whether all parties have consented to the Magistrate Judge conducting

the proceedings in this matter. If any party has not consented, counsel for the defendant shall
not inform the clerk which of the parties have not consented but shall merely state that there

has not been consent by all parties.

       In the event that all parties have consented, counsel shall file a letter on ECF addressed

to the undersigned that attaches the signed form.

       This Order is not intended to interfere with the parties’ right to have a trial and/or any

other dispositive proceedings before a United States District Judge. The parties are free to

withhold their consent without adverse substantive consequences, although this will prevent the

Court’s jurisdiction from being exercised by a United States Magistrate Judge. If any party

withholds consent, the identity of the parties consenting or withholding consent shall not be

communicated to any Magistrate Judge or District Judge to whom the case has been assigned.

SO ORDERED.

DATED:         New York, New York
               March 10, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                               2
